Exhibit 10.15

 

LOGO [g12117image002.jpg]

  3101 Towercreek Pkwy Consolidated Container Company   Suite 300   Atlanta, GA
30339   Tel: (678) 742-4602   Fax: (678) 742-4758

--------------------------------------------------------------------------------

 

January 20, 2004

 

Richard Sehring

745 Bethany Green Court

Alpharetta GA 30004

 

RE: Executive Severance Agreement

 

Dear Richard:

 

We are pleased to offer you severance compensation and benefits payable under
certain circumstances described below. Please read this letter carefully. If you
agree with its terms, please sign at the end of the letter to indicate your
agreement, return one signed original to Laura Fee, and keep one copy for your
records.

 

1. Agreement. This agreement (the “Agreement”) is entered into as of the date
first written above (the “Effective Date”) by and between Consolidated Container
Company LLC (“Company”) and you (“Executive”), for good and valuable
consideration, the receipt and sufficiency of which the parties hereby
acknowledge. The term shall expire on December 31, 2006. Notwithstanding the
foregoing term expiration date, Executive acknowledges that this Agreement does
not constitute an agreement by CCC to employ Executive, and both parties
acknowledge that either may terminate Executive’s employment at any time and for
any reason.

 

2. Definitions

 

  a. “Cause” shall mean any of the following acts by the Executive, as
reasonably determined by the Company: gross neglect of duty; prolonged absence
from duty without the consent of the Company; intentionally engaging in any
activity that is in conflict with or adverse to the interests of the Company; or
willful misconduct or misfeasance which is detrimental to the Company.

 

  b. “Disability” shall mean Executive’s inability to perform the essential
functions of his regular duties, even with reasonable accommodation, as a result
of medically determinable physical or mental incapacity for a period of six (6)
consecutive months. A physician acceptable to both the Executive (or his
personal representative) and the Company shall make the determination of whether
the Executive suffers a Disability.

 

  c. “Good Reason” shall mean any of the following after the occurrence of a
Threshold Event (defined below):

 

  i. Material diminution in Executive’s responsibilities, position, authority or
duties,

 

  ii. A reduction in the Executive’s base salary, or

 

  iii. The Company’s requiring Executive, without his consent, to be based at
any office or location more than 50 miles from Executive’s primary place of
employment immediately prior to the Threshold Event.

 

  d. “Threshold Event” shall mean the termination for any reason whatsoever
(whether voluntary or involuntary) of Stephen E. Macadam’s employment as chief
executive officer of the Company.



--------------------------------------------------------------------------------

Executive Severance Agreement

January 20, 2004

Page 2 of 8

 

3. Termination Compensation & Benefits

 

  a. Eligibility. Subject to the terms of this Agreement, Company shall provide
to Executive the Termination Package (defined in section 3.b. below) if:

 

  i. The Company terminates Executive’s employment (other than for Cause or by
reason of Executive’s death or Disability) within twelve (12) months of a
Threshold Event, or

 

  ii. Executive resigns for Good Reason within twelve (12) months of a Threshold
Event, or

 

  iii. A Threshold Event occurs, and Executive’s employment with the Company is
terminated prior to the date on which the Threshold Event occurs, and Executive
reasonably demonstrates that such termination (a) was at the request of a third
party who has taken steps reasonably calculated to effect the Threshold Event or
(b) otherwise arose in connection with or anticipation of the Threshold Event.

 

  b. Termination Package. Subject to the terms of this Agreement, Company shall
provide to Executive the following package (the “Termination Package”) if
Executive becomes eligible pursuant to section 3.a. above:

 

  i. Accrued Obligations. The Company will pay to Executive, in a lump sum in
cash, within thirty (30) days following the termination of his employment, the
following (collectively, the “Accrued Obligations”):

 

  (a) Executive’s current salary through the date of termination to the extent
not theretofore paid,

 

  (b) Any accrued vacation pay to the extent not theretofore paid,

 

  (c) Executive’s earned bonus for the then-current fiscal year, pro-rated by
the number of days in the then-current fiscal year through the date of
Executive’s termination, it being understood that the Company shall, in its sole
discretion, determine the extent to which such bonus was “earned,” and

 

  (d) To the extent not theretofore paid or provided, any other amounts or
benefits which Executive is eligible to receive under any plan, program, policy,
practice, contract or agreement of the Company but not including any other plan,
program, policy, practice, contract or agreement relating to severance
compensation or benefits.

 

  ii. Additional Consideration. In exchange for Executive’s promises and
covenants as set forth in Sections 4, 5 and 6 of this Agreement, Company shall
provide Executive the following additional consideration which Executive
acknowledges he would not otherwise be eligible to receive:

 

  (a) Severance Pay. The Company will pay Executive an amount equal to
Executive’s annual base salary at the time of Executive’s termination multiplied
by one hundred percent (100%) (the “Severance Pay”). Such Severance Pay shall be
payable in installments consistent with the payroll practices of the Company
commencing on the first payroll period following Executive’s termination (the
“Severance Period”); and



--------------------------------------------------------------------------------

Executive Severance Agreement

January 20, 2004

Page 3 of 8

 

  (b) Health and Welfare Benefits. The Company shall continue to provide
coverage to Executive and Executive’s dependents throughout the Severance Period
under any health and welfare benefit plans maintained by the Company or its
affiliates at the same level and in the same manner as if his employment had not
terminated; provided, however, if Executive becomes re-employed with another
employer and is eligible to receive health and welfare benefits under another
employer-provided plan, the health and welfare benefits provided for herein
shall immediately cease upon commencement of such eligibility for such other
benefits.

 

The parties agree that Executive’s entitlement to additional consideration in
the form of Severance Pay and continuation of health and welfare benefits during
the Severance Period as set forth in this subsection 3(b)(ii) is expressly made
contingent upon Executive’s full compliance with sections 4, 5 and 6 of this
Agreement, and any breach by Executive of Executive’s covenants and promises as
set forth therein shall authorize Company to cease making any further Severance
Payments and discontinue providing coverage to Executive and his dependents for
the remainder of the Severance Period. Further, the parties agree that, if
Executive breaches any of the covenants and promises set forth in sections 4, 5
and 6 of this Agreement, Executive shall be obligated to repay Company for the
full amount of Severance Pay received by Executive under subsection 3(b)(ii)(a).

 

  c. Effect of Death or Disability. If Executive becomes eligible for the
Termination Package and his employment subsequently terminates as a result of
death or Disability, the Termination Package shall continue and shall be payable
to Executive, his estate, named beneficiaries or personal representative, as the
case may be.

 

4. Restrictive Covenants. In consideration for Company’s promises set forth in
section 3(b)(ii) of this Agreement, Executive covenants and agrees as follows:

 

  a. Restricted Period. For purposes of this Agreement, the term “Restricted
Period” means the period of Executive’s employment with Company and a period
extending twelve (12) months from the termination of Executive’s employment with
the Company.

 

  b. Protected Employees. Executive understands and agrees that the
relationships between the Company and its Protected Employees (defined herein)
constitute valuable assets of the Company and may not be converted to
Executive’s own use. Accordingly, Executive agrees that, during the Restricted
Period, Executive shall not, directly or indirectly, for himself or for another
person or entity, solicit or induce any Protected Employee to terminate his
employment relationship with the Company or enter into employment with any other
person or entity. The term “Protected Employee” means any employee of the
Company who were employed by the Company at any time during the twelve (12)
months prior to the Executive’s last day of employment with the Company. A
Protected Employee whose employment with CCC is terminated involuntarily shall
cease to be considered a Protected Employee immediately following his last day
of employment. A Protected Employee who voluntarily terminates his employment
with CCC shall cease to be considered a Protected Employee six (6) months after
his last day of employment with CCC.

 

  c.

Protected Customers. Executive understands and agrees that the relationship
between the Company and its Protected Customers (defined herein) constitute
valuable assets of the Company and may not be converted to Executive’s own use.
Accordingly, Executive agrees that, during the Restricted Period, Executive
shall not,



--------------------------------------------------------------------------------

Executive Severance Agreement

January 20, 2004

Page 4 of 8

 

  directly or indirectly, for himself or for another person or entity, solicit,
divert, take away or attempt to solicit, divert or take away a Protected
Customer from the Company; provided, however, such prohibition shall apply only
to Protected Customers with whom Executive had Material Contact on the Company’s
behalf during the twelve (12) months immediately preceding the termination of
his employment with the Company. The term “Protected Customer” means any Person
to whom the Company has sold its products or services or solicited to sell its
products or services at any time during the twelve (12) months prior to the
Executive’s last day of employment with the Company. The term “Material Contact”
means (a) business dealings with the Protected Customer on the Company’s behalf;
or (b) responsibility for supervising or coordinating the dealings between the
Company and the Protected Customer.

 

  d. Confidential Information and Trade Secrets

 

  i. Executive understands and agrees that Confidential Information and Trade
Secrets constitute valuable assets of the Company and its affiliates and may not
be converted to Executive’s own use. Accordingly, Executive agrees that
Executive shall not directly or indirectly, for himself or for another person or
entity: (i) at any time during the Restricted Period, disclose Confidential
Information to any person or entity not expressly authorized by the Company to
receive such Confidential Information or use any Confidential Information in
connection with any business activity other than for the Company, or (ii) at any
time during or after the Restricted Period, use any Trade Secret of the Company
or disclose any Trade Secret of the Company to any person or entity outside the
Company. The parties acknowledge and agree that this Agreement is not intended
to alter either the Company’s rights or Executive’s obligations under any state
or federal statutory or common law regarding trade secrets and unfair trade
practices. Nothing herein shall restrict Executive from disclosing Confidential
Information that is required to be disclosed by law, court order or other legal
process; provided, however, in the event disclosure is required by law,
Executive shall provide Company with prompt notice of such requirement so that
Company may seek an appropriate protective order prior to any such disclosure.

 

  ii. “Confidential Information” means all information regarding the Company,
its activities, business or clients that is not generally disclosed by practice
or authority to persons not employed by the Company, but that does not rise to
the level of a Trade Secret. “Confidential Information” shall include, but is
not limited to, pricing methodology and related information; financial plans and
data; management planning information; business strategies; operational methods;
market studies; marketing plans; product development techniques or plans;
customer and prospective customer lists and identifying information; prospective
customer lists and identifying information; details of customer contracts;
current and anticipated customer requirements; past, current and planned
research and development; business acquisition and/or merger plans; commission
schedules; and other confidential human resource information. “Confidential
Information” shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of the Company. This definition shall
not limit any definition of “confidential information” or any equivalent term
under state or federal law.

 

  iii. “Trade Secret” means all information which is not commonly known by or
available to the public and which (A) derives economic value, actual or
potential, from not being generally known to, and not being readily



--------------------------------------------------------------------------------

Executive Severance Agreement

January 20, 2004

Page 5 of 8

 

  ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret” under the common law or statutory law of the state
of Georgia.

 

  e. Equitable Relief. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
section 4 of this Agreement would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, injunction or any
other equitable remedy which may then be available.

 

5. Releases. Executive agrees to execute a release in substantially the form of
Exhibit A hereto (the “Termination Release”) simultaneous to execution of this
Agreement and prior to receiving any of the payments or benefits hereunder,
other than the Accrued Obligations. Executive agrees to sign a release in
substantially the form of Exhibit B hereto (the “Final Release”) upon receipt of
final payment and provision of benefits hereunder.

 

6. Company Property. Executive agrees that upon termination of Executive’s
employment with the Company for any reason, he will return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof, in any way relating to the business of the
Company, its affiliates or subsidiaries, except that he may retain only those
portions of personal notes, notebooks and diaries that do not contain
confidential information of the type described in the preceding sentence.

 

7. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

8. Miscellaneous

 

  a. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to severance compensation and benefits payable to Executive
by the Company or its affiliates. There are no restrictions, agreements,
promises or warranties between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified or amended except by written instrument signed by the parties
hereto.

 

  b. No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

  c. Severability. In the event any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby. The provisions of sections 4, 5 and 6
of this Agreement shall survive any termination of this Agreement or Executive’s
termination of employment hereunder.



--------------------------------------------------------------------------------

Executive Severance Agreement

January 20, 2004

Page 6 of 8

 

  d. Assignment. Executive may not assign this Agreement. The Company may assign
this Agreement to a person or entity that is an affiliate or a successor in
interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.

 

  e. Set-Off. The Company’s obligation to pay Executive any amounts provided
hereunder shall be subject to set-off, counterclaim or recoupment of amounts
Executive owes at such time to the Company or its affiliates.

 

  f. Successors. This Agreement shall inure to the benefit of and be binding
upon personal or legal representatives, executors, administrators, heirs,
distributees, devises and legatees of Executive, and upon any successor (whether
by purchase, by merger or otherwise) of the equity, business or operations of
the Company.

 

  g. Governing Law. Regardless of any conflict of law or choice of law
principles that might otherwise apply, the parties agree that this Agreement
shall be governed by and construed in all respects in accordance with the laws
of the State of Delaware.

 

If the foregoing is acceptable to you, please sign below, make a copy for your
records and return the signed original to Laura Fee. Thank you.

 

Sincerely,

CONSOLIDATED CONTAINER COMPANY LLC

/s/ Stephen E. Macadam

--------------------------------------------------------------------------------

Stephen E. Macadam

President & CEO

 

ACCEPTED & AGREED BY EXECUTIVE:

Sign:

 

 

--------------------------------------------------------------------------------

Print:

 

 

--------------------------------------------------------------------------------

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Termination Release

 

THIS TERMINATION RELEASE (“Termination Release”) is granted as of
                                     by the undersigned (“Executive”) in favor
of Consolidated Container Company LLC (“Company”). This is the Termination
Release referred to in that certain Executive Severance Agreement dated as of
January 20, 2004, by and between the Company and Executive (the “Agreement”).
Executive gives this Termination Release in consideration of the Company’s
promises in the Agreement, with respect to which this Termination Release is an
integral part.

 

1. Release of the Company. Executive, for himself, his successors, assigns,
attorneys and all those entitled to assert his rights now and forever releases
and discharges the Company and its officers, directors, stockholders, trustees,
employees, agents, parent, subsidiaries, affiliates, successors, assigns and
attorneys (the “Released Parties”), from any and all claims, actions, causes of
action, sums of money due, suits, debts, liens, covenants, contracts,
obligations, costs, expenses, damages, judgments, agreements, promises, demands,
claims for attorney’s fees and costs, or liabilities whatsoever, in law or in
equity, which Executive ever had or now has against the Released Parties,
including any claims in any way connected with any employment relationship which
existed between the Company or any of its parents, subsidiaries, affiliates, or
predecessors, and Executive. It is understood and agreed that this Termination
Release is intended to cover all actions, causes of action, claims or demands
for any damage, loss or injury, which may be traced either directly or
indirectly to the aforesaid employment relationship, or the termination of that
relationship, that Executive has, had or purports to have, from the beginning of
time to the date of this Termination Release, whether known or unknown, that now
exists, no matter how remotely they may be related to the aforesaid employment
relationship including but not limited to claims for employment discrimination
under federal or state law except as provided in Paragraph 3 of the Agreement;
claims arising under Title VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et
seq. or the Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; claims
for statutory or common law wrongful discharge, including any claims arising
under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; claims for
attorney’s fees, expenses and costs; claims for defamation; claims for wages or
vacation pay; claims for benefits, including any claims arising under the
Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; and
provided, however, that nothing herein shall release the Company of its
obligations to Executive under the Agreement or any other contractual
obligations between the Company or its affiliates and Executive, or any
indemnification obligations to Executive under the Company’s certificate of
organization, operating agreement or otherwise.

 

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Executive agrees that by executing
this Termination Release, he has released and waived any and all claims he has
or may have as of the date of this Termination Release for age discrimination
under the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.
Executive acknowledges that the consideration he receives for this Termination
Release is in addition to amounts to which he was already entitled. Executive
agrees that he has carefully read this Termination Release and is signing it
voluntarily. Executive acknowledges that he has had twenty one (21) days from
receipt of this Termination Release to review it prior to signing or that, if
Executive is signing this Termination Release prior to the expiration of such
21-day period, Executive is waiving his right to review the Termination Release
for such full 21-day period prior to signing it. Executive has the right to
revoke this Termination Release within seven (7) days following the date of its
execution by him. However, if Executive revokes this Termination Release within
such seven (7) day period, no severance benefit will be payable to him under the
Agreement and he shall return to the Company any such payment received prior to
that date.

 

EXECUTIVE HAS CAREFULLY READ THIS TERMINATION RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES
THAT HE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR
OF HIS CHOOSING CONCERNING HIS EXECUTION OF THIS TERMINATION RELEASE AND THAT HE
IS SIGNING THIS TERMINATION RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF
RELEASING THE COMPANY FROM ALL SUCH CLAIMS.

 

--------------------------------------------------------------------------------

Executive

   

Date:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

Form of Final Release

 

THIS FINAL RELEASE (“Final Release”) is granted as of
                                         by the undersigned (“Executive”) in
favor of Consolidated Container Company LLC (“Company”). This is the Final
Release referred to in that certain Executive Severance Agreement dated as of
January 20, 2004, by and between the Company and Executive (the “Agreement”).
Executive gives this Final Release in consideration of the Company’s promises in
the Agreement, with respect to which this Final Release is an integral part.

 

1. Release of the Company. Executive, for himself, his successors, assigns,
attorneys and all those entitled to assert his rights now and forever releases
and discharges the Company and its officers, directors, stockholders, trustees,
employees, agents, parent, subsidiaries, affiliates, successors, assigns and
attorneys (the “Released Parties”), from any and all claims, actions, causes of
action, sums of money due, suits, debts, liens, covenants, contracts,
obligations, costs, expenses, damages, judgments, agreements, promises, demands,
claims for attorney’s fees and costs, or liabilities whatsoever, in law or in
equity, which Executive ever had or now has against the Released Parties,
including any claims in any way connected with any employment relationship which
existed between the Company or any of its parents, subsidiaries, affiliates, or
predecessors, and Executive. It is understood and agreed that this Final Release
is intended to cover all actions, causes of action, claims or demands for any
damage, loss or injury, which may be traced either directly or indirectly to the
aforesaid employment relationship, or the termination of that relationship, that
Executive has, had or purports to have, from the beginning of time to the date
of this Final Release, whether known or unknown, that now exists, no matter how
remotely they may be related to the aforesaid employment relationship including
but not limited to claims for breach of the Agreement; claims for employment
discrimination under federal or state law; claims arising under Title VII of the
Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the Americans With
Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory or common law
wrongful discharge, including any claims arising under the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; claims for attorney’s fees, expenses and costs;
claims for defamation; claims for wages or vacation pay; claims for benefits,
including any claims arising under the Employee Retirement Income Security Act,
29 U.S.C. § 1001, et seq.; and provided, however, that nothing herein shall
release the Company of its obligations to Executive under any agreement (other
than the Agreement) between the Company or its affiliates and Executive, or any
indemnification obligations to Executive under the Company’s certificate of
organization, operating agreement or otherwise.

 

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Executive agrees that by executing
this Final Release, he has released and waived any and all claims he has or may
have as of the date of this Final Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. Executive
acknowledges that the consideration he receives for this Final Release is in
addition to amounts to which he was already entitled. Executive agrees that he
has carefully read this Final Release and is signing it voluntarily. Executive
acknowledges that he has had twenty one (21) days from receipt of this Final
Release to review it prior to signing or that, if Executive is signing this
Final Release prior to the expiration of such 21-day period, Executive is
waiving his right to review the Final Release for such full 21-day period prior
to signing it. Executive has the right to revoke this Final Release within seven
(7) days following the date of its execution by him. However, if Executive
revokes this Final Release within such seven (7) day period, no severance
benefit will be payable to him under the Agreement and he shall return to the
Company any such payment received prior to that date.

 

EXECUTIVE HAS CAREFULLY READ THIS FINAL RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES
THAT HE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR
OF HIS CHOOSING CONCERNING HIS EXECUTION OF THIS FINAL RELEASE AND THAT HE IS
SIGNING THIS FINAL RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE
COMPANY FROM ALL SUCH CLAIMS.

 

--------------------------------------------------------------------------------

Executive

   

Date:

 

 

--------------------------------------------------------------------------------